Case: 4:03-cr-00470-RWS Doc. #: 340 Filed: 05/06/21 Page: 1 of 2 PageID #: 2840




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )      Case No. 4:03 CR 470 RWS
       vs.                                   )
                                             )
                                             )
JEFFREY THOMAS,                              )
                                             )
               Defendant.                    )

                    MEMORANDUM AND ORDER TO SHOW CAUSE

       Before this Court is a motion filed by the United States of America for an order to show

cause and order to compel answer of garnishee. (Doc. 339). In the motion, the United States

Attorney’s Office asserts that it issued subpoenas to two sole proprietorships belonging to

defendant—Chesterfield Development Group, LLC, and Westland Acres Redevelopment Group,

LLC—pursuant to 28 U.S.C. §§ 3015(a) and 3663(a), and Fed. R. Civ. P. 45 and 69. Although

defendant’s companies responded to the subpoenas, the United States Attorney’s Office alleges

the responses were inadequate, and that attempts to resolve the deficiency have been unsuccessful.

       The United States Attorney’s Office further states that on April 9, 2021, this Court issued

writs of garnishment pursuant to 28 U.S.C. § 3205(c)(2) directed to the same two sole

proprietorships. (Docs. 334, 335). Despite service, the United States Attorney’s Office points out

that neither company has answered the writs as required by 28 U.S.C. §§ 3205(c)(2)(E) and

3205(c)(4).

       After careful consideration,

       IT IS HEREBY ORDERED that the United States of America’s motion (Doc. 339) is

granted only as follows: Chesterfield Development Group, LLC, and Westland Acres




                                                    1
Case: 4:03-cr-00470-RWS Doc. #: 340 Filed: 05/06/21 Page: 2 of 2 PageID #: 2841




Redevelopment Group, LLC, are ordered to show cause in writing no later than May 21,

2021, why they should not be held in contempt for failing to fully respond to the issued

subpoenas.

       IT IS FURTHER ORDERED that Chesterfield Development Group, LLC, and Westland

Acres Redevelopment Group, LLC, shall file answers to the pending writs of garnishment, as

required by 28 U.S.C. §§ 3205(c)(2)(E) and 3205(c)(4), no later than May 28, 2021.

       IT IS FURTHER ORDERED that the U.S. Attorney’s Office will serve a copy of this

Order on Chesterfield Development Group, LLC, and Westland Acres Redevelopment Group,

LLC, within five days of the date of this Memorandum and Order to Show Cause and file a

certificate of service indicating the date and method of service.




                                      __________________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE


Dated this 6th day of May, 2021.




                                                     2
